           Case 1:19-cv-01234-SB        Document 18       Filed 10/21/20      Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



RICHARD O.,1                                                            Case No. 1:19-cv-01234-SB

                       Plaintiff,                                         OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Richard O. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of his application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act.2 The Court has jurisdiction to hear

Plaintiff’s appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions

       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.
       2
         On June 23, 2015, Plaintiff filed applications for both DIB and Supplemental Security
Income (“SSI”). (See Tr. 17, 237-42, 245-66.) The Commissioner found that Plaintiff was
disabled as of June 23, 2015 and awarded SSI benefits, but not disabled through December 31,
2014, the date last insured. (See Tr. 12-34, 45.) Plaintiff challenges only the denial of his DIB
application.

PAGE 1 – OPINION AND ORDER
         Case 1:19-cv-01234-SB          Document 18       Filed 10/21/20      Page 2 of 19




of 42 U.S.C. § 405(g). For the reasons explained below, the Court reverses the Commissioner’s

decision and remands for an award of benefits.

                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was fifty-one years old on June 23, 2015, the day he protectively filed his DIB

and SSI applications. (Tr. 17, 237-72.) Plaintiff completed high school and has past work

experience as a retail store area supervisor, a professional equipment and supplies sales and

service manager, a sales representative for beauty supplies, a hair stylist, and a caregiver. (Tr. 31,

PAGE 2 – OPINION AND ORDER
           Case 1:19-cv-01234-SB       Document 18        Filed 10/21/20     Page 3 of 19




48-51, 73, 93, 114, 145.) In his DIB and SSI applications, Plaintiff alleges disability due to HIV

and pain in his shoulders and hands.3 (Tr. 103, 118, 134, 150.)

       The Commissioner denied Plaintiff’s DIB and SSI applications initially and upon

reconsideration, and Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 234-36.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing held on

April 2, 2018. (Tr. 41-80.) On August 23, 2018, the ALJ issued a written decision finding that

prior to June 23, 2015, Plaintiff was “not disabled,” but beginning on June 23, 2015, Plaintiff

became disabled and continued to be disabled through the date of the ALJ’s decision. (Tr. 12-

40.) Plaintiff now seeks judicial review of that decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five


       3
          To be eligible for DIB, “a worker must have earned a sufficient number of [quarters of
coverage] within a rolling forty quarter period.” Herbert v. Astrue, No. 07-cv-01016, 2008 WL
4490024, at *4 n.3 (E.D. Cal. Sept. 30, 2008). Workers accumulate quarters of coverage based
on their earnings. Id. Typically, “the claimant must have a minimum of twenty quarters of
coverage [during the rolling forty quarter period to maintain insured status]. . . . The termination
of a claimant’s insured status is frequently referred to as the ‘date last insured’ or ‘DLI.’” Id.
(citations omitted). Thus, Plaintiff’s date last insured of December 31, 2014 (see Tr. 18) reflects
the date on which his insured status terminated based on the prior accumulation of quarters of
coverage. If Plaintiff established that he was disabled on or before December 31, 2014, he is
entitled to DIB. See Truelsen v. Comm’r Soc. Sec., No. 2:15-cv-02386, 2016 WL 4494471, at *1
n.4 (E.D. Cal. Aug. 26, 2016) (“To be entitled to DIB, plaintiff must establish that he was
disabled . . . on or before his date last insured.” (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th
Cir. 1999))).

PAGE 3 – OPINION AND ORDER
         Case 1:19-cv-01234-SB         Document 18       Filed 10/21/20      Page 4 of 19




steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 12-40.) At step one, the ALJ determined that Plaintiff had engaged in substantial

gainful activity since the alleged onset date. (Tr. 20-21.) However, the ALJ determined that this

was an unsuccessful work attempt since Plaintiff stopped working in 2016 after he was

diagnosed with cancer. (Id.) At step two, the ALJ determined that since the alleged onset date of

disability (May 26, 2012), Plaintiff suffered from the following severe impairments:

“[A]symptomatic positive HIV and bilateral epicondylitis with history of bilateral elbow

tenotomies and right carpal tunnel release.” (Tr. 21-22.) At step two, the ALJ also determined

that beginning on the established disability onset date of June 23, 2015, Plaintiff suffered from
PAGE 4 – OPINION AND ORDER
         Case 1:19-cv-01234-SB          Document 18       Filed 10/21/20      Page 5 of 19




the following severe impairments: “[R]ight tonsillar squamous cell carcinoma with single

ipsilateral nodal metastasis, status post radical neck dissection and radiation therapy; bilateral

carpal tunnel syndrome, status post recent carpal tunnel releases; and asymptomatic positive

HIV.” (Id.) At step three, the ALJ concluded that Plaintiff did not have an impairment that meets

or equals a listed impairment. (Tr. 22-24.) The ALJ then concluded that prior to June 23, 2015,

Plaintiff had the residual functional capacity (“RFC”) to perform “light work” subject to these

non-exertional limitations: (1) Plaintiff “could occasionally climb and crouch,” (2) Plaintiff

“could frequently balance, stoop, kneel, and crawl,” (3) Plaintiff “was limited to occasional

fingering bilaterally,” (4) Plaintiff “had [to] avoid concentrated exposure to fumes, noxious

odors, dusts, and poorly ventilated areas,” and (5) Plaintiff “had to avoid concentrated exposure

to hazardous machinery and unprotected heights and moderate noise.” (Tr. 24-27.)

       The ALJ also concluded that beginning on June 23, 2015, Plaintiff had the residual

functional capacity (“RFC”) to perform “light work” subject to these non-exertional limitations:

(1) Plaintiff “could occasionally climb and crouch,” (2) Plaintiff “could frequently balance,

stoop, kneel, and crawl,” (3) Plaintiff “was limited to occasional fingering bilaterally,” (4)

Plaintiff “had to avoid concentrated exposure to fumes, noxious odors, dusts, and poorly

ventilated areas,” (5) Plaintiff “had to avoid concentrated exposure to hazardous machinery and

unprotected heights and moderate noise,” and (6) due to Plaintiff’s “combination of . . . severe

impairments and associated pain and fatigue,” Plaintiff “would likely be off task 15% or more of

the workday and miss two or more days of work per week on a continual basis.” (Tr. 27-30.)

       At step four, the ALJ concluded that since May 26, 2012, Plaintiff “has been unable to

perform any past relevant work.” (Tr. 30-31.) At step five, the ALJ concluded that prior to June

23, 2015, Plaintiff was not disabled because a significant number of jobs existed in the national



PAGE 5 – OPINION AND ORDER
         Case 1:19-cv-01234-SB          Document 18        Filed 10/21/20      Page 6 of 19




economy that he could perform, including work as a garment sorter, ticket taker, and marker.

(Tr. 31-33.) The ALJ concluded that beginning on June 23, 2015, Plaintiff was disabled because

there were no jobs that existed in significant numbers in the national economy that he could

perform. (Tr. 33.)

                                           DISCUSSION

       In this appeal, Plaintiff argues that the ALJ erred by failing to: (1) provide specific, clear,

and convincing reasons for discounting his testimony; and (2) provide legally sufficient reasons

for discounting the opinion of George Schultz, D.O. (“Dr. Schultz”). (Pl.’s Opening Br. at 6-13.)

In the alternative, Plaintiff argues that the ALJ failed fully to develop the record. (Id. at 13-14.)

As explained below, the Commissioner’s decision is based on harmful legal error and not

supported by substantial evidence, and therefore the Court reverses the Commissioner’s decision.

I.     PLAINTIFF’S SYMPTOM TESTIMONY

       A.      Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if [he] gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).



PAGE 6 – OPINION AND ORDER
           Case 1:19-cv-01234-SB         Document 18       Filed 10/21/20     Page 7 of 19




          Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between [his]

testimony and [his] conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          There is no evidence of malingering here and the ALJ determined that Plaintiff has

provided objective medical evidence of underlying impairments which might reasonably produce

some of the symptoms alleged. (See Tr. 24-25, reflecting that the ALJ determined that Plaintiff’s

“medically determinable impairments could reasonably be expected to cause some of the alleged

symptoms; however, the claimant’s statements concerning the intensity, persistence, and limiting

effects of these symptoms are not fully supported prior to June 23, 2015”). The ALJ was

therefore required to provide clear and convincing reasons for discrediting Plaintiff’s symptom

testimony. See Ghanim, 763 F.3d at 1163. The ALJ did not meet that standard here.

                 1.      Lack of Treatment Compliance

          First, the ALJ discounted Plaintiff’s testimony relating to his impairments as of

December 31, 2014, Plaintiff’s date last insured, on the ground that Plaintiff was not consistently

taking his medications. (Tr. 25.) Specifically, the ALJ noted that Plaintiff was restarted on HIV

medications in November 2012 and December 2014 after reporting that he had been off his

medications for several months. (Tr. 25, citing Tr. 579, 584.)

PAGE 7 – OPINION AND ORDER
         Case 1:19-cv-01234-SB          Document 18       Filed 10/21/20      Page 8 of 19




       The Ninth Circuit has “long held that, in assessing a claimant’s credibility, the ALJ may

properly rely on ‘unexplained or inadequately explained failure to seek treatment or to follow a

prescribed course of treatment.’” Molina v. Astrue, 674 F.3d 1104, 1113-14 (9th Cir. 2012)

(quoting Tommasetti, 533 F.3d at 1039). Here, however, Plaintiff explained his lack of

compliance with his HIV treatment, noting that it was difficult for him to remember to take his

medication, that the medication side effects made him sick with dizziness, nausea, and diarrhea,

and that he was suffering from depression. (Tr. 54, 314.) Medical records from both prior to, and

after, Plaintiff’s date last insured, support Plaintiff’s testimony. (See Tr. 429-31, a February 27,

2013 treatment note stating that Plaintiff stopped taking his HIV medication due to increased

depression and anxiety and noting that Plaintiff may experience potential nausea related to HIV

medications; Tr. 426, a April 14, 2013 treatment note stating that Plaintiff missed a few doses of

medication and continues to struggle with depression and anxiety; Tr. 414, a February 9, 2015

treatment note stating that Plaintiff has “difficulty with side effects” related to his medication,

which includes “mostly headaches and nausea” which Dr. Schultz noted were “[d]ifficult to

know if this is related to medication or underlying disease process”).

       This Court has previously recognized that claimants should not be penalized for treatment

gaps that are attributable to a claimant’s impairments. See Rachel H. v. Saul, No. 3:18-cv-02020-

SB, 2020 WL 954969, at *4-5 (D. Or. Feb. 27, 2020) (holding that it was not a clear and

convincing reason to discredit claimant’s treatment gaps when those treatment gaps were

attributable to claimant’s alleged impairment). Plaintiff’s failure to remain on his HIV

medication was directly attributable to the side effects he experienced from HIV and his

medication, and therefore this Court finds that substantial evidence does not support the ALJ’s

finding that Plaintiff had an unexplained or inadequately explained failure to follow a prescribed



PAGE 8 – OPINION AND ORDER
         Case 1:19-cv-01234-SB          Document 18        Filed 10/21/20      Page 9 of 19




course of treatment. Accordingly, Plaintiff’s failure to take his medication consistently is not a

clear and convincing reason to discredit his subjective symptom testimony.

                2.      Effective Treatment

        The ALJ also discounted Plaintiff’s testimony on the ground that a December 2014

treatment note showed that Plaintiff was “doing better with emotional and physical stability, felt

like he could take his medications without missed doses, and seemed to be coping better with his

elbow pain.” (Tr. 25, citing Tr. 594.) An ALJ may discount a claimant’s testimony based on

effective treatment. See Bettis v. Colvin, 649 F. App’x 390, 391 (9th Cir. 2016) (holding that the

ALJ met the clear and convincing reasons standard, and stating that the ALJ appropriately

discounted the claimant’s testimony on the ground that his “condition improved with treatment,”

because “‘[i]mpairments that can be controlled effectively with [treatment] are not disabling’”

(citation omitted)). Here, however, substantial evidence does not support the ALJ’s finding.

        Although the ALJ correctly notes improvement with Plaintiff’s emotional stability,

physical stability, and elbow pain in December 2014, a review of the entire record demonstrates

that Plaintiff’s depression, anxiety, arm pain, and neuropathy were never effectively treated, as

treatment records show that these impairments continued to be a problem prior to Plaintiff’s date

last insured of December 31, 2014, and continuing beyond his disability date of June 23, 2015.

(Compare Tr. 418, 594, the December 7, 2014 treatment note stating that Plaintiff “seems to be

coping better with his elbow pain,” with Tr. 433, 431, 429, 426, 418, 414, 410, 406, 402, 377,

treatment notes from Dr. George Schultz from November 7, 2012, February 27, 2013, April 14,

2013, December 7, 2014, February 9, 2015, March 23, 2015, April 22, 2015, July 1, 2015, and

October 11, 2015 respectively, consistently noting Plaintiff’s depression, anxiety, peripheral

neuropathy, and epicondylitis as “Active Problems”; Tr. 431, a February 27, 2013 treatment note

stating that Plaintiff “[c]ontinues to struggle with arm pain,” his epicondylitis is “[s]till
PAGE 9 – OPINION AND ORDER
        Case 1:19-cv-01234-SB           Document 18        Filed 10/21/20      Page 10 of 19




problematic no new suggestions,” and Plaintiff’s anxiety disorder is noted to be “still

problematic”; Tr. 414, a February 9, 2015, treatment note stating that Plaintiff is “coping” with

his depression although it remains a “major problem” and that he is “having increasing pain”).

Based on these treatment records, substantial evidence does not support the ALJ’s finding that

Plaintiff’s impairments were effectively controlled during the relevant time period.

                3.      Daily Activities

        The ALJ also discounted Plaintiff’s testimony on the ground that he was working as a

caregiver for his father. (Tr. 25.) Plaintiff argues the ALJ’s reason for discrediting Plaintiff on

this ground “lacks the specificity required to reject symptom testimony as the ALJ must

specifically state which symptom testimony is not credible and what facts in the record lend to

that conclusion.” (Id., citing Smolen, 80 F.3d at 1284 and Holohan, 246 F.3d at 1209 (internal

citations omitted)). This Court agrees.

        “Engaging in daily activities that are incompatible with the severity of symptoms alleged

can support an adverse credibility determination.” Ghanim, 763 F.3d at 1165. However, here

Plaintiff did not claim that he was able to provide caregiving for his father on his own, but rather

that he required assistance from his sister to care for their father. (See Tr. 61, Plaintiff testified

that his sister had to assist him in caring for their father several times a week due to Plaintiff’s

fatigue or illness.) The ALJ failed to explain why Plaintiff’s limited caregiving activities

contradict his subject symptom testimony regarding fatigue, medication side effects, and

inability to hold objects. (See Tr. 52, 57-58, Plaintiff testified that the neuropathy and tendonitis

in his hands caused him to drop things, Tr. 54-56, Plaintiff testified that his HIV medication

caused dizziness, nausea, diarrhea, and headaches, and that he struggled with fatigue; Tr. 314,

320-21, Plaintiff’s July 22, 2015 function report noted that his HIV medications cause nausea,

dizziness, diarrhea, headaches, and trouble sleeping, that he suffers from lower back, muscle, and
PAGE 10 – OPINION AND ORDER
        Case 1:19-cv-01234-SB          Document 18       Filed 10/21/20     Page 11 of 19




joint pain, and that his bilateral epicondylitis causes extreme pain and tingling in his arms.)

Based on this evidence, the Court finds Plaintiff’s limited caregiving activities are not a clear and

convincing reason to discredit Plaintiff’s subjective symptom testimony.

       Plaintiff also argues that the ALJ erred by “failing to address Plaintiff’s Activities of

Daily Living,” which were “limited” because of hand and arm issues which required him to take

breaks, lie down between activities, and require “help with certain chores.” (Pl.’s Opening Br. at

10.) As noted above, the ALJ reviewed Plaintiff’s caregiving activities for his father, but

improperly relied on Plaintiff’s limited caregiving activities to discredit his subjective symptom

testimony. The ALJ did not evaluate any of Plaintiff’s other activities of daily living, which the

Court agrees was error here. For these reasons, Plaintiff’s activities of daily living were not a

clear and convincing reason to discredit his subjective symptom testimony.4

               4.      Objective Medical Evidence

       Finally, the ALJ discounted Plaintiff’s testimony on the grounds that it was inconsistent

with the objective medical evidence. (See Tr. 25; finding that Plaintiff’s “treatment evidence

prior to and as of December 31, 2014 does not appear to support significant functional

limitations,” summarizing the objective medical evidence, and concluding that Plaintiff “had the

residual functional capacity for light work with postural, manipulative, and environmental

limitations”; see also Def.’s Br. at 16, agreeing with the ALJ’s determination and noting that “the

overwhelmingly unremarkable exam findings would undermine any complaints here”).

       As discussed above, the ALJ erred in discounting Plaintiff’s testimony based on his lack

of compliance with medical treatment, effective treatment of symptoms, and his activities. Thus,


       4
         In light of the Court’s finding, it does not address the parties’ dispute about whether
“[c]aregiving for an adult” is “fundamentally different” than providing “childcare.” (Def.’s Br. at
16; see also Pl.’s Opening Br. at 12 (citing Trevizo, 871 F.3d 664)).

PAGE 11 – OPINION AND ORDER
        Case 1:19-cv-01234-SB           Document 18         Filed 10/21/20   Page 12 of 19




even if the objective medical evidence does not support Plaintiff’s testimony, the ALJ may not

rely on that as the sole reason to discredit Plaintiff’s testimony. See Taylor v. Berryhill, 720 F.

App’x 906, 907 (9th Cir. 2018) (explaining that a “lack of objective medical evidence cannot be

the sole reason to discredit claimant testimony,” and therefore holding that the ALJ failed to

provide clear and convincing reasons for discounting the claimant’s testimony about debilitating

mental and physical impairments) (citation omitted). Accordingly, the Court concludes that the

ALJ erred in discounting Plaintiff’s testimony. See Heltzel v. Comm’r of Soc. Sec. Admin., No.

19-1287, 2020 WL 914523, at *4 (D. Ariz. Feb. 26, 2020) (“Because the ALJ’s other reasons for

rejecting Plaintiff’s testimony were legally insufficient, a mere lack of objective support, without

more, is insufficient to reject Plaintiff’s testimony.”).

II.     MEDICAL OPINION EVIDENCE

        A.      Applicable Law

        “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citing Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1995)). In the event “a treating or examining physician’s opinion is contradicted by another

doctor, the ‘[ALJ] must determine credibility and resolve the conflict.’” Id. (citation omitted).

“An ALJ may only reject a treating physician’s contradicted opinions by providing ‘specific and

legitimate reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161

(citation omitted).

        “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “‘The ALJ must do more

PAGE 12 – OPINION AND ORDER
        Case 1:19-cv-01234-SB          Document 18       Filed 10/21/20     Page 13 of 19




than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.’” Id. (quoting Reddick, 157 F.3d at 725). “[A]n ALJ errs when he

rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

asserting without explanation that another medical opinion is more persuasive, or criticizing it

with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

       B.      Analysis

       Plaintiff argues that the ALJ failed to provide legally sufficient reasons for rejecting the

opinion of his treating doctor, Dr. Schultz. (Pl.’s Opening Br. at 6-9.) The Court agrees.

       Dr. Schultz had served as Plaintiff’s treating physician since 2011, and saw Plaintiff

every three to six months. (Tr. 547.) On June 1, 2017, Dr. Schultz completed a medical

evaluation. (Tr. 551-53.) In his medical evaluation, Dr. Schultz reported that Plaintiff had been

diagnosed with neuropathy of his hands and forearms, HIV/AIDS, tonsillar cancer, anxiety,

depression, and Post-Traumatic Stress Disorder. (Tr. 551.) He noted that Plaintiff would need to

lie down two times a day for an hour, and that Plaintiff’s diagnosed impairments caused

“weakness, [decreased] mental attention, fatigue, insomnia, and nausea.” (Tr. 552-53.) Dr.

Schultz concluded that Plaintiff would be unable to maintain a regular work schedule consisting

of an eight-hour day, five days a week with normal breaks. (Tr. 553.)

       On February 2, 2018, in a subsequent treating source statement, Dr. Schultz noted that

Plaintiff’s medical conditions led to poor use of his upper extremities, poor cognitive

functioning, and poor dexterity. (Tr. 547-48.) He believed Plaintiff could sit for one hour without

a break, stand for one hour without a break, and would need a job that would allow him to shift

positions between sitting, standing, and walking during the day. (Tr. 548-49.) Dr. Schultz noted

that Plaintiff would need to take frequent 15- to 20-minute unscheduled work breaks throughout
PAGE 13 – OPINION AND ORDER
        Case 1:19-cv-01234-SB         Document 18       Filed 10/21/20      Page 14 of 19




the day and would have limitations in doing repetitive reaching, handling, or fingering. (Tr. 549.)

Dr. Schultz reported that Plaintiff could occasionally lift and carry less than 10 pounds, could

occasionally lift and carry 10 pounds, and could never lift and carry 20 or 50 pounds. (Id.) He

also reported that Plaintiff’s hand and arm use have been his most disabling problem. (Tr. 550.)

Overall, Dr. Schultz found that Plaintiff’s medical problems would prevent him from

maintaining a regular work schedule more than four days a month. (Tr. 553.) On April 9, 2018,

Dr. Schultz submitted a form clarifying his June 1, 2017 and February 2, 2018 statements, and

noted that the limitations he described in June 2017 and February 2018 regarding Plaintiff’s hand

and arm pain, weakness, and numbness had “been present since 2011.” (Tr. 1122.)

       Dr. Schultz’s medical opinion conflicts with the opinions of the reviewing doctors, Dr.

Neal Berner and Dr. Thomas Davenport, who found Plaintiff could occasionally lift twenty

pounds, could stand for six hours in an eight-hour workday, and could sit for six hours in an

eight-hour workday. (See Tr. 110, 112, 143.) Therefore, the ALJ was required to provide specific

and legitimate reasons for discrediting his medical opinion. See Valentine, 574 F.3d at 692.

       Here, the ALJ gave “little weight” to Dr. Schultz’s treating source statements from June

1, 2017 and February 2, 2018 “to the extent that it applies to the period through December 31,

2014, the date last insured under the Title II application.” (Tr. 26.) The ALJ found that “[a]s

indicated previously, a treatment record prepared by Dr. Schultz in early December 2014 found

no significant abnormalities on objective examination and specifically indicated that [Plaintiff]

seemed to be doing better with emotional and physical stability.” (Tr. 26, citing Tr. 594, 596.)

Inconsistency between a physician’s opinion and the underlying medical records is a specific and

legitimate reason to discount the opinion. See Tommasetti, 533 F.3d at 1041.

///



PAGE 14 – OPINION AND ORDER
        Case 1:19-cv-01234-SB         Document 18        Filed 10/21/20      Page 15 of 19




       Plaintiff argues that the ALJ’s reason for discrediting Dr. Schultz’s medical opinion are

not legally sufficient, specifically noting that the ALJ failed to explain why Dr. Schultz’s

December 2014 treatment note conflicted with his opinions from 2017 and 2018. (Pl.’s Opening

Br. at 6-9.) The Court agrees. As noted above, although Dr. Schultz’s December 2014 treatment

note shows some improvement with Plaintiff’s arm pain, a comprehensive review of Dr.

Schultz’s treatment notes demonstrates that Plaintiff continued to suffer from depression,

anxiety, peripheral neuropathy, and epicondylitis prior to his date last insured of December 31,

2014 and continuing thereafter. (See Section I.B.2. above.) The ALJ erred by citing to only one

treatment note and failing to evaluate the entire medical record, and the ALJ therefore failed to

provide legally sufficient reasons to discredit Dr. Schultz’s opinion. See Holohan, 246 F.3d at

1207 (holding that the ALJ erred when he “selectively relied on some of [clamaint]’s records . . .

and ignored the many others that indicated continued, severe impairment.”); see also Lester, 81

F.3d at 830 (holding that “[a]s a general rule, more weight should be given to the opinion of a

treating source than to the opinion of doctors who do not treat the claimant”).

III.   REMEDY

       A.      Applicable Law

       “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison, 759 F.3d at 1021 (citations omitted).

       The credit-as-true standard is met if three conditions are satisfied: “(1) the record has

been fully developed and further administrative proceedings would serve no useful purpose; (2)

PAGE 15 – OPINION AND ORDER
           Case 1:19-cv-01234-SB       Document 18        Filed 10/21/20     Page 16 of 19




the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the claimant disabled on remand.” Garrison, 759 F.3d at

1020 (citations omitted). Even when the credit-as-true standard is met, the court retains the

“flexibility to remand for further proceedings when the record as a whole creates serious doubt

as to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id.

at 1021.

       B.       Analysis

       The Court finds that Plaintiff satisfies the credit-as-true standard here and that remand for

an award of benefits is warranted.

       First, the Court finds that the record has been fully developed. It includes years of

medical treatment notes and testimony from Plaintiff and his treating physician, Dr. Schultz,

about Plaintiff’s symptoms, limitations, and functional capacity. The ALJ and Plaintiff’s counsel

asked the VE hypothetical questions that addressed whether a worker with Plaintiff’s limitations

could sustain gainful employment, and the VE testified that Plaintiff’s limitations would

preclude work. (See Tr. 76-77, the VE testified that a worker could not sustain competitive

employment if he was “to miss two or three days of work per month on a continuing basis”; see

also Tr. 553, Dr. Schultz reported that Plaintiff’s medical problems would prevent him from

maintaining a regular work schedule of an eight-hour day, five days a week with normal breaks

of 10-15 minutes in the morning and afternoon, more than four days per month.)

       The Commissioner argues that further proceedings are warranted because “if the ALJ

failed to develop the record as [Plaintiff] claims, then there are outstanding issues.” (Def.’s Br. at

18.) However, Plaintiff requested remand for further development of the record only in the

alternative (Pl.’s Opening Br. at 13), and the Court adopted Plaintiff’s primary arguments that
PAGE 16 – OPINION AND ORDER
        Case 1:19-cv-01234-SB           Document 18         Filed 10/21/20   Page 17 of 19




the ALJ erred in evaluating his symptom testimony and Dr. Schultz’s opinion. The Court finds

that the record is sufficiently developed to allow for a proper evaluation of the evidence. Cf.

Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 1999) (noting that an ALJ is required to

develop the record further where there is ambiguous evidence or if the record is inadequate to

allow for proper evaluation of the evidence).

        The Commissioner also argues that the record “contains conflicting evidence, including

conflicting opinions not substantively challenged by [Plaintiff].” (Def.’s Br. at 18.) However, the

Commissioner does not identify the conflicting evidence. Furthermore, Ninth Circuit precedent

and the objectives of the credit-as-true standard foreclose any argument that a remand for the

purpose of allowing the ALJ to have a “mulligan” qualifies as a remand for a “useful purpose”:

        Although the Commissioner argues that further proceedings would serve the
        ‘useful purpose’ of allowing the ALJ to revisit the medical opinions and
        testimony that she rejected for legally insufficient reasons, our precedent and the
        objectives of the credit-as-true rule foreclose the argument that a remand for the
        purpose of allowing the ALJ to have a mulligan qualifies as a remand for a ‘useful
        purpose’ under the first part of credit-as-true analysis.

Garrison, 759 F.3d at 1021; see also Benecke, 379 F.3d at 595 (“Allowing the Commissioner to

decide the issue again would create an unfair ‘heads we win; tails, let’s play again’ system of

disability benefits adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir. 2004) (“The

Commissioner, having lost this appeal, should not have another opportunity to show that [the

claimant] is not credible any more than [the claimant], had he lost, should have an opportunity

for remand and further proceedings to establish his credibility.”). Accordingly, the Court finds

that Plaintiff meets the first part of the credit-as-true analysis.

        Second, as discussed above, the ALJ failed to provide legally sufficient reasons for

rejecting Plaintiff’s testimony and Dr. Schultz’s medical opinion. Accordingly, the Court finds

that Plaintiff satisfies the second part of the credit-as-true analysis.


PAGE 17 – OPINION AND ORDER
        Case 1:19-cv-01234-SB          Document 18       Filed 10/21/20      Page 18 of 19




       Third, if the improperly discredited evidence were credited as true, the ALJ would be

required to find Plaintiff disabled because his impairments would cause him to exceed the

customary tolerance for absences. Specifically, if the improperly discredited evidence were

credited as true, the record demonstrates that prior to Plaintiff’s date last insured of December

31, 2014, Plaintiff would be absent from work four days a month, and thus would miss more

work than employers will tolerate. (Cf. Tr. 76-77, the VE testified that if a claimant missed “two

or three days of work per month,” claimant “would not be able to maintain competitive work”;

Tr. 553, Dr. Schultz concluded that Plaintiff’s medical problems would prevent him from

maintaining a regular work schedule of an eight-hour day, five days a week with normal breaks

of 10-15 minutes in the morning and afternoon, more than four days per month; and Tr. 1122,

Dr. Schultz clarified that the limitations regarding Plaintiff’s hand and arm pain, weakness, and

numbness had been present since 2011.)

       For these reasons, and because the Court does not have serious doubt about whether

Plaintiff was disabled prior to December 31, 2014, Plaintiff’s date last insured, the Court

exercises its discretion to remand this case for an award of benefits. See Varela v. Saul, --- F.

App’x ---, 2020 WL 5757587, at *1 (9th Cir. Sept. 28, 2020) (reversing district court opinion

remanding for further proceedings and instead remanding with instructions to “remand to the

Commissioner of Social Security for an award of benefits” where “crediting [the treating

physician’s] opinion as true, there is no doubt that [the claimant] was disabled”); Weirick v. Saul,

--- F. App’x ---, 2020 WL 5362091, at *2 (9th Cir. Sept. 8, 2020) (reversing district court

opinion affirming the denial of benefits and instead remanding “with instructions to remand to

the ALJ for calculation and award of benefits” where “the vocational expert’s testimony

establishes that if the improperly discredited opinions of the treating physicians were credited as



PAGE 18 – OPINION AND ORDER
        Case 1:19-cv-01234-SB         Document 18       Filed 10/21/20     Page 19 of 19




true, there would be no jobs in the national economy that she could perform and ‘the ALJ would

be required to find the claimant disabled on remand’” (citing Garrison, 759 F.3d at 1020)); Smith

v. Saul, 820 F. App’x 582, 586 (9th Cir. 2020) (reversing district court opinion affirming the

denial of benefits and instead remanding “with instructions to remand to the ALJ for calculation

and award of benefits” where “[t]he vocational expert concluded that an individual with [the

claimant’s] limitations, as described in the improperly discredited testimony of [the treating

psychologist], the lay witnesses, and [the claimant], would be unable to perform competitive

employment”).

                                         CONCLUSION

       For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS for an award of benefits.

       IT IS SO ORDERED.

       DATED this 21st day of October, 2020.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 19 – OPINION AND ORDER
